IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


CAROLE ANNE HENSLEY AND JOHN R.     : No. 336 MAL 2017
GREISIGER                           :
                                    :
                                    : Petition for Allowance of Appeal from
          v.                        : the Order of the Superior Court
                                    :
                                    :
DONALD AND BERNICE A. DUVALL,       :
AND KURFISS SOTHEBY'S               :
INTERNATIONAL REALTY, AND           :
GEORGE WELLS, AND JAMES             :
FINGLETON, AND PRUDENTIAL FOX &     :
ROACH AND MARIAN GALANTI            :
                                    :
                                    :
PETITION OF: FOX & ROACH LP D/B/A   :
PRUDENTIAL FOX & ROACH AND          :
MARIAN GALANTI                      :

CAROLE ANNE HENSLEY AND JOHN R.     : No. 337 MAL 2017
GREISIGER                           :
                                    :
                                    : Petition for Allowance of Appeal from
          v.                        : the Order of the Superior Court
                                    :
                                    :
DONALD AND DENISE DUVALL, AND       :
KURFISS SOTHEBY'S INTERNATIONAL     :
REALTY, AND GEORGE WELLS, AND       :
JAMES FINGLETON, AND PRUDENTIAL     :
FOX & ROACH AND MARIAN GALANTI      :
                                    :
                                    :
PETITION OF: FOX & ROACH LP D/B/A   :
PRUDENTIAL FOX & ROACH AND          :
MARIAN GALANTI                      :


                               ORDER
PER CURIAM

      AND NOW, this 31st day of October, 2018, the Petition for Allowance of Appeal

and the Application to File a Statement in Support of Petition for Allowance of Appeal are

hereby Denied.




                         [336 MAL 2017 and 337 MAL 2017] - 2